OPINION — AG — ** ESTIMATE OF NEEDS — SCHOOLS — LEVY ** ACCORDING TO THE FACTS SUBMITTED, THE " PRELIMINARY ESTIMATE OF NEEDS AND THE NUMBER OF MILLS TO BE VOTED UPON AT THE ANNUAL SCHOOL ELECTION " OF THE INDEPENDENT SCHOOL DISTRICT YOU MENTION WERE NOT PUBLISHED IN THE NEWSPAPER BEFORE THE ANNUAL SCHOOL DISTRICT MEETING AS REQUIRED BY PROVISIONS OF 70 Ohio St. 4-40 [70-4-40] . UNDER SUCH CIRCUMSTANCES, THIS OFFICE RECOMMENDS THAT THE QUESTION OF MAKING AN EXCESS LEVY FOR THE NEXT YEAR BE SUBMITTED AGAIN TO THE SCHOOL DISTRICT ELECTORS OF SAID INDEPENDENT SCHOOL DISTRICT, AT A SPECIAL ELECTION CALLED BY THE COUNTY EXCISE BOARD OR THE SCHOOL BOARD OF THE DISTRICT, IF THE DISTRICT'S ESTIMATE AS SUBMITTED NEXT FISCAL YEAR REQUIRES AN EXCESS LEVY TO FINANCE SUCH ESTIMATE. SAID SPECIAL ELECTION SHOULD BE CALLED AFTER THE REGULAR ESTIMATE OF NEEDS IS SUBMITTED TO THE COUNTY EXCISE BOARD, AND BEFORE THE FINAL APPROVAL THEREOF BY THE COUNTY EXCISE BOARD; AND IT IS SUGGESTED THAT THE ESTIMATE OF NEEDS, AND THE NUMBER OF EXCESS MILLS TO BE VOTED UPON, TOGETHER WITH THE CALL FOR THE ELECTION, BE PUBLISHED IN A NEWSPAPER " OF GENERAL CIRCULATION IN SUCH SCHOOL DISTRICT FOR FOUR(4) CONSECUTIVE ISSUES IF IN A DAILY NEWSPAPER, AND FOR TWO(2) CONSECUTIVE ISSUES IF A WEEKLY NEWSPAPER ". (APPORTIONMENT, COMMON SCHOOL FUND) CITE: 70 Ohio St. 4-16 [70-4-16], 70 Ohio St. 10-9 [70-10-9] (J. H. JOHNSON)